Citation Nr: 1735207	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-13 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the right knee, status-post (s/p) arthroplasty, to include as secondary to service-connected left knee disability, for the period prior to September 9, 2010.  

2.  Entitlement to an increased rating for DJD of the left knee with excision of a loose body, rated as 20 percent disabling from October 6, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran had active service from October 1951 to October 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In August 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of this hearing has been obtained and associated with the record.  

In December 2016, the claim of an increased rating in excess of 10 percent for DJD of the left knee prior to October 6, 2010 was denied.  The Board remanded the issues of a rating in excess of 20 percent for DJD of the left knee since October 6, 2010 and service connection for DJD of the right knee, s/p arthroplasty, to include as secondary to service-connected left knee disability, for the period prior to September 9, 2010, for further development.  

The issues of entitlement to service connection for DJD of the right knee to include as secondary to service-connected left knee disability for the period prior to September 9, 2010, and entitlement to a rating in excess of 20 percent for DJD of the left knee with excision of a loose body, from January 12, 2017, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

From October 6, 2010, to January 11, 2017, the Veteran's left knee DJD with excision of a loose body has been manifested by noncompensable limitation of motion, x-ray evidence of arthritis, pain and effusion into the joint.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DJD of the left knee with excision of a loose body for the period from October 6, 2010, to January 11, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5257, 5258, 5260, 5261 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated September 2009.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the decision herein, the Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  He has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claim decided herein in October 2015.  The Board finds the examination to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016). Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran contends that for the period from October 6, 2010, his DJD of the left knee with excision of a loose body warrants a rating higher than 20 percent.  

For the period from October 6, 2010, the Veteran was assigned a 20 percent rating for his service-connected left knee DJD with excision of a loose body pursuant to Diagnostic Codes 5258, which provides a 20 percent rating for dislocated semilunar cartilage with frequent episode of "locking," pain and effusion into the joint.  No higher rating is provided under this diagnostic code.  38 C.F.R. § 4.71a , Diagnostic Code 5258 (2016).

Arthritis due to trauma, Diagnostic Code 5010 is rated under Diagnostic Code 5003 for degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003, and states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5256, for ankylosis of the knee; Diagnostic Code 5257, for recurrent subluxation or lateral instability; Diagnostic Code 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint; and Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2016). 

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71a, Plate II (2016).  

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604  (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same joint if separate compensably ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990  (2004).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Considering the objective medical evidence of record in light of the above criteria, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected left knee disability from October 6, 2010 to January 11, 2017, is not warranted. 

First addressing limited motion, the Board notes that the evidence reveals that the Veteran has had flexion to 95 degrees of the left knee for the period from October 6, 2010, which would not warrant a compensable rating under Diagnostic Code 5260.  Moreover, the Veteran has been found to have mostly normal extension to 0 degrees and on one occasion, lacking 5 degrees of extension, neither being more than noncompensable.  Therefore, a compensable rating under Diagnostic Code 5261 is also not warranted.  

As noted earlier, a rating in excess of the current 20 percent is not provided for Diagnostic Code 5258.  

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected left knee disability, but finds that no higher rating is assignable.  For the period from October 6, 2010 to January 11, 2017, the Veteran has not been diagnosed with ankylosis or impairment of the tibia and fibula.  Therefore, the Board finds that Diagnostic Codes 5256, 5258, and 5262 are not applicable.  38 C.F.R. § 4.71a (2016).  The Board has also considered the application of Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  However, the VA examination reports or VA treatment records have not reflected any findings of instability in the Veteran's left knee from October 6, 2010 to January 11, 2017.  The October 2015 VA examiner noted no history of recurrent subluxation or lateral instability and no instability on current examination.  Therefore, that diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability.  

Thus, the Board finds that no more than a 20 percent rating is warranted for the Veteran's left knee disability from October 6, 2010 to January 11, 2017, due to dislocated semilunar cartilage with frequent episodes of pain and effusion into the joint.  With regard to whether the Veteran is entitled to a rating higher than 20 percent for the left knee under Diagnostic Code 5003 and 5010 for arthritis, the Board concludes that he is not.  

Moreover, additional compensation based on functional loss due to pain and other factors is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's current 20 percent evaluation since October 6, 2010 is based on compensation for functional loss due to painful movement, and the evidence does not show that there is additional functional loss that is not compensated already in the currently assigned 20 percent evaluation.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2016).  However, the Board finds referral is not warranted. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's left knee disability is adequately compensated by the assigned disability rating.  His reported symptoms are all encompassed by the schedular rating criteria.  His pain, limitation of motion, effusion and increased symptoms with activity have all been considered.  Thus, no referral for an extraschedular evaluation is warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Under these circumstances, the Board must conclude that the criteria for a rating in excess of 20 percent for left knee DJD from October 6, 2010 to January 11, 2017, have not been met.  

The preponderance of the evidence is against assignment of any higher rating, from October 6 2010 to January 11, 2017 and the claim is denied.  38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

From October 6, 2010 to January 11, 2017 a rating in excess of 20 percent for left knee DJD with excision of a loose body is denied.  


REMAND

The Board finds that additional development is necessary as it pertains to the issue of entitlement to service connection for DJD of the right knee, s/p arthroplasty, to include as secondary to service-connected left knee disability, for the period prior to September 9, 2010.  

A review of the record shows inadequate medical opinions in making a determination as to whether the claimed service connection for DJD of the right knee, s/p arthroplasty, is due to, caused by, or aggravated by the Veteran's service-connected left knee DJD.  

A VA medical opinion was provided in January 2014.  The examiner was asked whether the Veteran's right knee DJD was, at least as likely as not, proximately due to or the result of excision, loose body, left knee.  The examiner stated that per available records, the Veteran had advanced DJD in the bilateral knees.  This would be consistent with the biology of aging and would not be secondary to active service.  This opinion did not address aggravation of right knee DJD by service-connected left knee DJD.  

A January 2017 VA medical opinion indicated that the right knee joint was a separate anatomical joint from the left knee joint and there was no medical, clinical, or significant research evidence to support the contention that the claimed right knee disability was caused by, the result of, or aggravated by the service-connected left knee injury, specifically the left knee DJD.  

The examiner stated after review of all records provided, it was less likely than not (less than 50 percent probability) that prior to September 9, 2010, the Veteran's DJD of the right knee, s/p arthroplasty, was caused by or related to the in-service left knee injury, and specifically the left knee degenerative arthritis.  Additionally, it was less likely than not (less than 50 percent probability) that the Veteran's DJD of the right knee, s/p arthroplasty, was aggravated or permanently worsened beyond the natural progression of the disease by his service-connected left knee DJD.  The Veteran's report of continued right knee pain since service, as well as the history of treatment for right knee pain and subsequent right knee replacement provided for review has been considered, but cannot be substantiated by records provided for review, and therefore, respectively, does not change the findings.  

Unfortunately, this medical opinion did not address the Veteran's testimony and statements, regarding the onset of right knee pain that the Veteran indicated began in the 1960's as a result of overcompensating for the inservice left knee injury, and his claim of progressive worsening over many years.  The examiner only stated that he considered the Veteran's claim, and that it was not substantiated by medical evidence.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Therefore, since the opinion does not contain sufficient detail (giving rationale for the Veteran's lay statements and testimony), the opinion is inadequate.  

In another January 2017 VA medical opinion, the examiner stated that the Veteran was a retired construction worker at age 65 and then did construction jobs for people until he was 76 year old.  The examiner noted that the Veteran had done construction work all his adult life and into his late 70's, so he certainly had a predisposition to development of weight-bearing joints, notably the knees.  The examiner stated that he could not say more without resorting to mere speculation.  This opinion is not clear.  The statement that the Veteran had a predisposition to the development of weight-bearing joints, does not address the cause or possible aggravation of right knee DJD by his service-connected left knee DJD.  

Because of the VA examiners' failure to address the question raised in the December 2016 remand, the examination reports do not contain sufficient detail and are inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

As to the rating for the left knee disability from January 12, 2017, the VA examination dated January 12, 2017, contains inconsistent information regarding range of motion of the joint.  Specifically, the examination report notes both flexion from -5 to 90 degrees and extension from 90 degrees to -5 degrees, as well as ankylosis in favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Thus, it is not clear if the knee is ankylosed or if motion is still possible.  Further examination is necessary to resolve this inconsistency.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claims on appeal.  

2.  Thereafter, the Veteran's claims file should be forwarded to an appropriate VA specialist for the purpose of determining the nature and etiology of the previous right knee DJD, s/p arthroplasty.  (The Veteran underwent right above the knee amputation in September 2010.)  

Following a review of the claims file, the specialist/clinician is requested to provide the following:

(a) Opine whether it is at least as likely as not (50 percent or greater probability) that prior to September 9, 2010, the Veteran's DJD of the right knee, s/p arthroplasty, was caused by or related to the in-service left knee injury, and specifically the left knee DJD.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's DJD of the right knee, s/p arthroplasty, was aggravated (the opinion must specifically discuss the concept of aggravation) by the Veteran's service-connected left knee DJD.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016).  

For the purposes of this opinion, the specialist/clinician should take into account and discuss the Veteran's reports and testimony of continued right knee pain since service, as well as the history of treatment for right knee pain and subsequent right knee replacement.  

The specialist/clinician is advised that the Veteran is competent to report history and symptoms and that his reports must be considered and discussed in formulating the requested opinions.  If the specialist/clinician rejects the Veteran's reports, the specialist/clinician must provide a rationale for doing so.  

3.  The AOJ should review the medical opinion/information obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered, or sufficiently answered, or the report is otherwise incomplete, the case should be returned to the specialist/clinician for completion of the inquiry.  

4.  The Veteran should be scheduled for an appropriate examination to determine the current severity of his service-connected DJD of the left knee with excision of a loose body.  The claims file must be provided to the examiner for review of pertinent documents therein, and the examination report must reflect such a records review was conducted.  All indicated tests should be conducted.  

The examiner must provide range of motion results, in weight-bearing and nonweight-bearing, as well as both active and passive range of motion.  It must be specifically stated whether the disability is manifested by ankylosis and, if so, the position of ankylosis must be specifically described.  The examiner should discuss and reconcile current examination findings with the findings of both range of motion and ankylosis in the January 12, 2017, VA examination.

The examiner must provide a complete rationale for all opinions provided.

5.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


